Per Curiam.

Suit upon a guardian’s bond. Grover, the principal, appeared and answered. Wright was defaulted. The Clerk says, that after the default, Wright came in and filed an affidavit, which he can not find, and asked that the default be -set aside, which the Court granted, upon condition that he should plead to the merits of the action, and not a dilatory plea, and that Wright refused to accept the condition, and so the cause was heard and final judgment rendered against the defendant. We do not know whether the Court *24would agree to this narration of the Clerk, or not. It has not said so by signing a bill of exceptions.
J. P. Usher, for the appellants.
D. A, Pratt and D. P. Baldwin, for the appellee.
The appeal is dismissed with costs.